DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1, 2A and 3) in the reply filed on 01 December 2020 is acknowledged.  The applicant identified claims 1-3 and 5-21 as reading on the elected species.  
However, upon further review, claims 20-21 also fail to read on the elected species, since claim 20 recites “raising the voltage level of the column selection signal”, which is not shown in Fig. 2A.
Therefore, claims 4 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claims 1-3 and 5-19 are further examined on the merits.


Drawings
The drawings are objected to because it appears that, in each of Fig. 6A and Fig. 6B, the upper “GWL” should be --GBL--, and the upper “XS” should be --YS--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5-8, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0348627 A1 (“TAUB”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, TAUB discloses a nonvolatile memory apparatus comprising: 
a memory cell (e.g., 120a in Fig. 2) coupled between a global bit line (e.g., between 107 and 105 in Fig. 2) and a global word line (e.g., between 108 and 106 in Fig. 2); 
a bit line control circuit (e.g., to control and switch the voltages provided to BL in Figs. 3 and 5, including 107 in Fig. 2) configured to provide one or more of a first high voltage and a second high voltage (e.g., associated with “read voltage” and “write voltage” for BL in 303 and 310 in Fig. 3 and in 502 and 506 in Fig. 5, with reference to the corresponding voltages provided to 107 in Fig. 2; see also BL voltages in Figs. 4A, 4B, 6A and 6B) to the global bit line (between 107 and 105 in Fig. 2) based on a read signal (e.g., associated with the operations of Figs. 3 and 5) and a first control signal (e.g., associated with the “write voltage” operations of Figs. 3 and 5, with reference to 307 and 309 in Fig. 3 and to 504 and 505 in Fig. 5, to control and switch the voltages provided to BL, and with reference to 303 and 310 in Fig. 3 and to 502 and 506 in Fig. 5); 
(e.g., to control and switch the voltages provided to WL in Figs. 3 and 5, including 108 in Fig. 2) configured to provide one or more of a first low voltage and a second low voltage (e.g., associated with “read voltage” and “write voltage” for WL in 301 and 310 in Fig. 3 and in 501 and 506 in Fig. 5, with reference to the corresponding voltages provided to 108 in Fig. 2; see also WL voltages in Figs. 4A, 4B, 6A and 6B) to the global word line (between 108 and 106 in Fig. 2) based on the read signal (associated with the operations of Figs. 3 and 5) and a second control signal (e.g., associated with the “write voltage” operations of Figs. 3 and 5, with reference to 307 and 309 in Fig. 3 and to 504 and 505 in Fig. 5, to control and switch the voltages provided to WL, with reference to 301 and 310 in Fig. 3 and with reference to 501 and 506 in Fig. 5), and configured to control one or more of a first current (e.g., associated with the “read voltage” operations in Figs. 3 and 5) and a second current to flow through the global word line (e.g., associated with the “write voltage” operation in Figs. 3 and 5; see also 108a and 108b in Fig. 2); and 
a sense amplifier (e.g., associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5, with reference to 109 in Fig. 2) configured to sense snapback of the memory cell (e.g., with reference to 304a, 311a, 311b and 507 in Figs. 4A, 4B, 6A and 6B) and generate the first and second control signals (associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5, to control and switch the voltages provided to BL and WL, with reference to 301, 303 and 310 in Fig. 3 and with reference to 501, 502 and 506 in Fig. 5).

Regarding claim 2, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the bit line control circuit provides the first high voltage (associated with “read voltage” for BL in 303 in Fig. 3 and in 502 in Fig. 5, with reference to the corresponding voltage provided to 107 in Fig. 2; see also BL voltages in Figs. 4A, 4B, 6A and 6B) to the global bit line based on the read signal (associated with the operations of Figs. 3 and 5), and provides the second high voltage (associated with “write voltage” for BL in 310 in Fig. 3 and in 506 in Fig. 5, with reference to the corresponding voltage provided to 107 in Fig. 2; see also BL voltages in Figs. 4A, 4B, 6A and 6B) having a higher voltage level than the first high voltage (e.g., with reference to BL 310a in Figs. 4A and 4B having a higher voltage level than BL 303 therein, and BL 506 in Figs. 6A and 6B having a higher voltage level than BL 502 therein) to the global bit line based on the first control signal (associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5, to control and switch the voltages provided to BL, with reference to 303 and 310 in Fig. 3 and to 502 and 506 in Fig. 5). 

Regarding claim 5, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the word line control circuit provides the first low voltage (associated with “read voltage” for WL in 301 in Fig. 3 and in 501 in Fig. 5, with reference to the corresponding voltage provided to 108 in Fig. 2; see also WL voltages in Figs. 4A, 4B, 6A and 6B) to the global word line based on the read signal (associated with the operations of Figs. 3 and 5), and provides the second low voltage (associated with “write voltage” for WL in 310 in Fig. 3 and in 506 in Fig. 5, with reference to the corresponding voltage provided to 108 in Fig. 2; see also WL voltages in Figs. 4A, 4B, 6A and 6B) having a lower voltage level than the first low voltage (e.g., with reference to WL 310b in Figs. 4A and 4B having a lower voltage level than WL 301 therein, and WL 506 in Figs. 6A and 6B having a lower voltage level than WL 501 therein) to the global (associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5, to control and switch the voltages provided to WL, with reference to 301 and 310 in Fig. 3 and to 501 and 506 in Fig. 5). 

Regarding claim 6, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the word line control circuit controls the first current to flow through the global word line based on the read signal (associated with “read voltage” of Figs. 3 and 5), and controls the second current to flow through the global word line based on the second control signal (e.g., associated with “write voltage” in Figs. 3 and 5), wherein the second current is larger than the first current (e.g., a voltage difference between BL and WL is larger for “write voltage” than for “read voltage” in Figs. 4A, 4B, 6A and 6B, for the resistive memory cell 120a in Fig. 2). 

Regarding claim 7, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the word line control circuit comprises: 
a read current circuit configured to supply a second read supply voltage (e.g., WL 301 in Figs. 4A and 4B, and WL 501 in Figs. 6A and 6B) as the first low voltage to the global word line (between 108 and 106 in Fig. 2), and control the first current to flow through the global word line (for “read voltage” in Figs. 3 and 5), based on the read signal (associated with the operations of Figs. 3 and 5); and 
an anneal current circuit configured to supply an anneal low voltage (e.g., WL 310b in Figs. 4A and 4B, and WL 506 in Figs. 6A and 6B), which has a lower voltage level than the (e.g., WL 310b is lower than WL 301 in Figs. 4A and 4B, and WL 506 is lower than WL 501 in Figs. 6A and 6B), as the second low voltage to the global word line (between 108 and 106 in Fig. 2), and control the second current to flow through the global word line (for “write voltage” in Figs. 3 and 5), based on the second control signal (associated with the “write voltage” operations of Figs. 3 and 5, with reference to 307 and 309 in Fig. 3 and to 504 and 505 in Fig. 5, to control and switch the voltages provided to WL, with reference to 301 and 310 in Fig. 3 and with reference to 501 and 506 in Fig. 5). 

Regarding claim 8, TAUB discloses the nonvolatile memory apparatus according to claim 7, wherein the second current comprises an amount of current capable of setting the resistance state of the memory cell to a low resistance state (e.g., to a RESET state, with reference to paragraphs [0039] and [0050] “If the memory cell is to be changed … to RESET…” and paragraphs [0041] and [0051] “if a memory cell … is to be changed to the RESET state…”). 

Regarding claim 12, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the sense amplifier disables the second control signal (e.g., associated with a WL discharge of 308 in Fig. 3, after the sense 307) before disabling the first control signal (e.g., associated with a subsequent BL discharge of 312 in Fig. 3, after the sense 307; i.e., after the sense 307 in Fig. 3, a WL discharge of 308 occurs before a BL discharge of 312 in Fig. 3; given a broadest reasonable interpretation, in the absence of further distinguishing details in the claims).

Regarding independent claim 14, TAUB discloses an operation method of a nonvolatile memory apparatus, the method comprising: 
selecting a bit line (e.g., selecting 121a in Fig. 2, via 105) to couple a memory cell (e.g., 120a) to a global bit line (e.g., between 107 and 105 in Fig. 2), and selecting a word line (e.g., selecting 122a in Fig. 2, via 106) to couple the memory cell (120a) to a global word line (e.g., between 108 and 106 in Fig. 2); 
applying a first high voltage (e.g., associated with “read voltage” for BL in 303 in Fig. 3 and in 502 in Fig. 5, with reference to the corresponding voltage provide to 107 in Fig. 2; see also BL voltages in Figs. 4A, 4B, 6A and 6B) to the global bit line (between 107 and 105 in Fig. 2) and applying a first low voltage (e.g., associated with “read voltage” for WL in 301 in Fig. 3 and in 501 in Fig. 5, with reference to the corresponding voltage provide to 108 in Fig. 2; see also WL voltages in Figs. 4A, 4B, 6A and 6B) to the global word line (between 108 and 106 in Fig. 2), such that a first current flows through the memory cell (e.g., associated with “read voltage” in Figs. 3 and 5); 
sensing whether snapback of the memory cell occurred (e.g., associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5, with reference to 304a, 311a, 311b and 507 in Figs. 4A, 4B, 6A and 6B); and 
applying a second high voltage (e.g., associated with “write voltage” for BL in 310 in Fig. 3 and in 506 in Fig. 5, with reference to the corresponding voltage provide to 107 in Fig. 2; see also BL voltages in Figs. 4A, 4B, 6A and 6B) to the global bit line (between 107 and 105 in Fig. 2) and applying a second low voltage (e.g., associated with “write voltage” for WL in 310 in Fig. 3 and in 506 in Fig. 5, with reference to the corresponding voltage provide to 108 in Fig. 2; see also WL voltages in Figs. 4A, 4B, 6A and 6B) to the global word line (between 108 and 106 in Fig. 2), such that a second current flows through the memory cell (e.g., associated with “write voltage” in Figs. 3 and 5), when the snapback of the memory cell occurred (e.g., with reference to 311a, 311b and 507 in Figs. 4A, 4B, 6A and 6B).

Regarding claim 15, TAUB discloses the operation method according to claim 14, wherein the second high voltage has a higher voltage level than the first high voltage (e.g., with reference to BL 310a in Figs. 4A and 4B having a higher voltage level than BL 303 therein, and BL 506 in Figs. 6A and 6B having a higher voltage level than BL 502 therein). 

Regarding claim 16, TAUB discloses the operation method according to claim 14, wherein the second low voltage has a lower voltage level than the first low voltage (e.g., with reference to WL 310b in Figs. 4A and 4B having a lower voltage level than WL 301 therein, and WL 506 in Figs. 6A and 6B having a lower voltage level than WL 501 therein). 

Regarding claim 17, TAUB discloses the operation method according to claim 14, wherein the second current is larger than the first current (e.g., a voltage difference between BL and WL is larger for “write voltage” than for “read voltage” in Figs. 4A, 4B, 6A and 6B, for the resistive memory cell 120a in Fig. 2). 
Regarding claim 18, TAUB discloses the operation method according to claim 14, wherein selecting the bit line to couple the memory cell to the global bit line comprises: generating a column selection signal (e.g., provided to 105 from 103 in Fig. 2) based on a column address signal (e.g., received at 103 in Fig. 2); and coupling the bit line (121a in Fig. 2) to the global bit line (between 107 and 105 in Fig. 2) based on the column selection signal (provided to 105 from 103 in Fig. 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0348627 A1 (“TAUB”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 10, TAUB discloses the nonvolatile memory apparatus according to claim 7, wherein the anneal current circuit comprises a second current source for supplying the second current (e.g., a current source associated with 108a and 108b in Fig. 2, with reference to paragraph [0039] “a current profile of the current that is enabled to flow through the memory cell … the current profile used is a square current pulse…”), and configured to control the second current to flow through the global word line when the second control signal is enabled (e.g., associated with “write voltage” in Figs. 3 and 5). 
TAUB does not disclose a second current mirror comprising the second current source.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a current mirror to configure the second current source of TAUB, since use of a current mirror configuration as a current source was common and well known in the art, to effectively control, set and limit an operating current to a desired/safe level.

Regarding claim 11, TAUB discloses the nonvolatile memory apparatus according to claim 1, but is silent regarding the details of the sense amplifier (associated with 307 and 309 in Fig. 3 and with 504 and 505 in Fig. 5; also, with reference to 109 in Fig. 2), thus does not disclose that the sense amplifier generates the first and second control signals when the voltage level of the global word line is higher than the voltage level of a reference voltage. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the sense amplifier of TAUB to generates the first and second control signals when the voltage level of the global word line is higher than the voltage level of a reference voltage, since such voltage-based sensing configuration with a fixed sensing current was common and well (such as that of the SET and REST states of TAUB).

Regarding claim 13, TAUB discloses the nonvolatile memory apparatus according to claim 1, wherein the memory cell is coupled between a bit line (e.g., 121a in Fig. 2) and a word line (e.g., 122a in Fig. 2), wherein the nonvolatile memory apparatus further comprises: a column selection switch (e.g., associated with 105 in Fig. 2) configured to couple the global bit line to the bit line based on a column selection signal (e.g., provided to 105 from 103 in Fig. 2); a row selection signal (e.g., provided to 106 from 103 in Fig. 2); and a row selection switch (e.g., associated with 106 in Fig. 2) configured to couple the global word line to the word line (based on the row selection signal from 103 in Fig. 2).
TAUB is silent regarding the details of the row selections signal (provided to 106 from 103 in Fig. 2), thus does not disclose a voltage level shifter to lower the voltage level of the row selection signal, and the coupling the global word line to the word line is based on the output of the voltage level shifter.
However, TAUB teaches that the first and second low voltages are negative (e.g., WL 301 and 310b in Figs. 4A and 4B, and WL 501 and 506 in Figs. 6A and 6B).
As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a voltage level shifter to lower the row selection signal of TAUB and to couple the global word line to the word line based on the output of the voltage level shifter, since use of a voltage level shifter to adjust or shift the voltage level of a logic-level control signal (such as the row selection signal of TAUB) was common and well known in the art, to more effectively and efficiently activate a switch between signal lines (such as the row selection switch of TAUB) that couples nonlogic-level operating voltages between the signal lines (such as the negative voltages of the global word line of TAUB).

Regarding claim 19, TAUB, as modified above (with reference to the rejection of claim 13 above), discloses the operation method according to claim 18, wherein selecting the word line to couple the memory cell to the global word line comprises: generating a row selection signal (e.g., provided to 106 from 103 in Fig. 2) based on a row address signal (e.g., received at 103 in Fig. 2); lowering the voltage level of the row selection signal (see the rejection of claim 13 above); coupling the word line (122a in Fig. 2) to the global word line (between 108 and 106 in Fig. 2) based on the row selection signal having the lowered voltage level (see the rejection of claim 13 above). 


Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including the specific combination of:  the bit line control circuit comprises: a read voltage supply circuit configured to generate the first high and a read enable signal generated from the read signal; and a bypass circuit configured to generate the second high voltage from the first read supply voltage, and supply the second high voltage to the global bit line, based on the first control signal (understood in light of Fig. 2A of the present application).
Regarding claim 9, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claim 7 and base claim 1, including the specific combination of:  the read current circuit comprises a precharge circuit configured to supply the second read supply voltage to the global word line based on a precharge signal, and a first current mirror comprising a first current source for supplying the first current, and configured to control the first current to flow through the global word line, when a read pulse signal generated from the read signal is enabled (understood in light of Figs. 2A and 3 of the present application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824